DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This is a FINAL OFFICE ACTION in response to communications received on 06/24/2021. Applicant has cancelled claim 1 and newly added claim 11. Claim 11 is currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the online mobile platform" in ll.33. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the mobile-device application" in ll. 33-34. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites adjusting a base score based on explicit and implicit user feedback.
This limitation of adjusting a base score based on explicit and implicit user feedback, as drafted, is a method that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “computerized method” language, “adjusting” in the context of the claims encompasses a user mentally making a calculation based on input from the explicit and implicit user feedback. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims are held to recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of an educational platform, a mobile platform and a mobile device application; receiving data and performing calculations. These elements are all claimed at a high level of generality such that they amount to no more than generic computer components. Furthermore, it is noted that the mere use of instructions to apply an exception using generic computer components cannot provide 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements amount to no more than generic computer components and instructions to implement the abstract idea using the generic computer components. Furthermore, the generic computer components are used in manners consistent with their known usage in the field, with the platforms used for receiving and displaying data. When viewed either individually or as a whole, the claim limitations use generic computer components to receive, display and process data. These are all conventional functions of the computer devices, and the performance of calculations is an abstract idea, thus the additional elements are not held to be significantly more than the identified abstract idea. Furthermore, Turner (US 6,633,742) discloses that common (i.e. well-understood, routine, and conventional) computer-based instruction includes programs that teach a user about a particular (i.e. genre) subject, and may include a testing system which can be used to evaluate the user's proficiency with the subject.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Smithmier (US 2011/0212430) in view of Mihai (US 2015/0317757).
In re Claim 11
Smithmier discloses a computerized method (computing devices and server embodiments - [0065]) for collaborative content scoring (quality and reputation scores - [0109]) in an online educational platform (learning system, embodied on a server and network - [0065]) comprising: 
provide an educational content via the online educational platform (learning packet displayed to a consumer - [0295], Fig. 21A); 
determine a genre of the educational content (learning packets are associated with a particular subject(s) - [0262], Fig. 16 (1632));
set a base score for the educational content (inherent, the point score of the learning packet must be initialized (in code) to some value to be tracked - [0278], Fig. 20A (2018)); 
receive an explicit user feedback with respect to the educational content (consumer has a control to increase or decrease the point score - [0280], Fig. 20A (2080, 2082)); 

adjust the base score of the educational content to a score based on the explicit user feedback and the implicit user feedback (the point score displays the number of accumulated points through the indications cited above for explicit and implicit feedback - [0280]),
wherein the education content comprises an online course content (system is configured to communicate across a network (i.e. online) - [0065H00661, Fig. 1 (120)), 
and wherein the online course content comprises a video lecture or (learning packet
content includes a video presentation relating to the topic - [0070]), 
wherein the online course content is delivered via a video file or (learning packet
content includes a video presentation relating to the topic, inherently a video filed in
order to be displayed as a video - [0070]),
wherein a genre of the education content comprises a subject matter of the educational content, or (learning packets are associated with a particular subject(s) - [02621, Fig. 16(1632)),
wherein the score is initially based on a current rating in a relevant genre of the user that posted the education content (user reputational score can be tied to a subject - [01181),

wherein implicit user feedback comprises a length of times a video was watched (percentage of completion of the learning packet, for video content is inherently the length of time watched - [02811), a number of questions asked in a forum (point score based on a number of discourse elements received in the learning packet, such as number of questions - [02811), a number of times the educational content was shared by the user (point score based on a number of references (i.e. shares) to the learning packet - (02811).....and a number of citations by the user of the educational content in other content generated by the user (point score based on a number of references (i.e. shares) to the learning packet - (02811),
wherein the user is ranked (users have a reputation score, referred to as rank - (04241, Fig- 13 (1334); reputation dimension score is a normalized percentile ranking - (04291),
wherein a ranking of the user is used such that a set of implicit actions of... ranked users carries ... weight in a calculation of the score of the education content based on implicit user actions (learning packet point scores are computed based on point value (i.e. ranking) of users that submitted discourse elements within the learning packet (i.e. implicit actions, which impact user point value or reputation) - [02811; inherent that if the parameter is used in the calculation, it carries a weight - [02811), and

Smithmier, however fails to specifically teach wherein the explicit-user feedback is weighted greater than the implicit-user feedback in adjusting the score of the educational content.
However, Smithmier discloses that the point scores of learning packets are computed according to a predetermined formula regarding consumer inputs (i.e. explicit-user feedback) and a variety of other parameters (i.e. implicit-user feedback) (Smithmier; [0281]). One of ordinary skill would recognize that it is known in the art that formulas involve applying different weights to different parameters according to which ones are more or less important. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time previous to when the invention effectively filed to have modified the method of Smithmier to have a greater weighted consumer input for computing the learning packet point score, as a known technique in the art (MPEP 2143(I)(C, D)), to compute a more accurate point score. 
Smithmier also fails to disclose, but Mihai teaches:
implicit user feedback comprises  a user's comment length (length of review - [01061), 
a user's comment content (quality of review - [01061).
Therefore, it would have been obvious to one of ordinary skill in the art at the time previous to when the invention was effectively filed to have modified the method of Smithmier to have a length and quality of review of the content, as taught by Mihai, to 
Smithmier also fails to disclose:
implicit actions of1 higher franked users carries more weight in a calculation of the score of the education content based on implicit user actions.
However, Smithmier discloses that users have reputational scores that may be seen as having a greater status than users having lesser reputational scores (Smithmier; [0118]), and that the computation of point scores can be based in part on the point value of users that submitted discourse elements (i.e. implicit actions) (Smithmier; [0281]), where submitting discourse elements is how a user interacts with the learning system (Smithmier; [0109]). 
One of ordinary skill would therefore recognize that the discourse elements of users with greater reputational scores are worth more than discourse elements of users with lesser reputational scores (e.g. expert versus novice). Therefore, it would have been obvious to one of ordinary skill in the art at the time previous to when the invention was effectively filed to have modified the method of Smithmier to have a higher reputation user's interactions have more weight on the point score of a learning packet, as would be desirable and obvious based on Smithmier and known techniques in the art, to compute a more accurate point score. See MPEP 2143(I)(C, D).
Response to Arguments
Applicant's arguments filed 06/24/2021 have been fully considered but they are not persuasive.
In re 35 USC 112(a)
The rejections have been withdrawn and the arguments are moot.

In re 35 USC 112(b)
The applicant’s amendments have necessitated new rejections (See above).

In re 35 USC 101
It is noted that the applicant’s arguments are directed to the calculation of a score, which is an abstract idea. The applicant’s argument is unpersuasive and the rejection is maintained (see rejection above).

In re 35 USC 103
Applicant argues that Smithmier fails to teach the linking of the reputational score with a greater weight of a point score. It is noted that the disclosure of Smithmier renders this obvious, since users are taught to have different status levels (see rationale in rejection of claims above). The applicant’s argument is unpersuasive and the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
1Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY-DARYL FLETCHER whose telephone number is (571)270-5054.  The examiner can normally be reached on Monday -Friday (7-3).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on 571-270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY-DARYL FLETCHER/Primary Examiner, Art Unit 3715